Citation Nr: 1629814	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-18 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD).

3.  Entitlement to service connection for a left hip disability, to include degenerative joint disease (DJD), to include as secondary to a nonservice-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from July 1977 to October 1977 and on active duty in the Army from March 1979 to December 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a Travel Board hearing concerning the issues currently on appeal before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript of the hearing is associated with the electronic claims file.  The Board notes that the Veteran had a previous hearing in May 2012 before a different VLJ.  However, as the May 2012 hearing did not concern the issues currently on appeal, a three judge panel is not required to decide this case.  See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707; Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Board remanded the issues on appeal for additional development in March 2014 and February 2015.  The matter is now back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  

The reopened issue of entitlement to service connection for a low back disability and the issue of entitlement to service connection for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 2009 rating decision denied entitlement to service connection for a low back disability based on the determination that there was no evidence that the record of treatment in service for a back muscle strain condition resulted in a permanent residual or chronic disability subject to service connection.

2.  New evidence received since the November 2009 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision, which denied the claim of service connection for a low back disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the November 2009 rating decision is new and material, and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for a low back disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO initially denied service connection for a low back disability in November 2009, in response to which the Veteran filed a notice of disagreement in March 2011.  In March 2011 correspondence, the RO informed the Veteran that his notice of disagreement with the November 2009 rating decision was not timely, as it was received outside of the applicable one year statutory period.  Thus, the November 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2015).  The March 2011 correspondence further notified the Veteran that his notice of disagreement would be treated as a claim to reopen his previously denied claim.  The RO then readjudicated the claim as such in the July 2011 rating decision currently on appeal. 

At the time of the final rating decision in November 2009, whereby the RO denied service connection for a low back disability, the evidence consisted of the Veteran's service treatment records, military personnel records, VA treatment records, and the Veteran's lay statements in support of his claim.  The Veteran's service treatment records revealed two instances of treatment for complaints regarding the back; the assessments were back contusion (1979) and back muscle strain (1980).  The Veteran's October 1980 separation examination was negative for any findings regarding the spine, and the Veteran denied recurrent back pain on his report of medical history questionnaire.  The Veteran's post-service private treatment records revealed that the Veteran injured his back in a motor vehicle accident in 1994 and after slipping on ice in 2009.  Radiographic imaging revealed DJD/DDD of the spine.  In November 2009, the RO denied the claim for entitlement to service connection for a low back disability based on the determination that there was no evidence that the record of treatment in service for a back muscle strain condition resulted in a permanent residual or chronic disability subject to service connection.  The RO also noted the intercurrent injuries to the back post-service.  As discussed above, the Veteran did not timely appeal the denial, and it became final.  

The additional evidence presented since the final denial in November 2009 includes the Veteran's May 2014 Travel Board hearing testimony and a VA spine examination dated in August 2013.  In his Travel Board hearing, the Veteran provided testimony regarding the injuries to his back in service.  He further testified that one of his treating physicians told him that his current back problems could be related to his in-service back problems.  The VA examination provided a current lumbar spine diagnosis and an etiology opinion.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in November 2009, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a low back disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

Initially, the Board notes that in the November 2009 rating decision, the RO indicated that it reviewed the Veteran's outpatient treatment records from the Providence VA Medical Center (VAMC) from September 18, 1996, through October 7, 2009.  However, a review of the entire claims file reveals a single outpatient treatment record from the Providence VAMC dated on September 18, 1996, and then beginning again in July 2008.  It appears as if treatment records from the Providence VAMC for the period from 1994 to 2008 may be missing.  In this regard, the September 1996 treatment record noted that the Veteran was involved in a motor vehicle accident in 1994 and magnetic resonance imaging (MRI) of the spine revealed a ruptured disc; however, the underlying treatment records pertaining to this visit, to include the MRI report, is not of record.  Moreover, the file does not contain the underlying treatment records following the motor vehicle accident in 1994.

Therefore, the AOJ should attempt to obtain any outstanding VA treatment records from the Providence VAMC related to the Veteran's low back disability, to specifically include any treatment records from the period from 1994 to 2009.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Next, the Board observes that the Veteran was afforded a VA examination in August 2013.  The examiner diagnosed DDD of the lumbar spine.  The examiner found that the Veteran's low back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran had documentation of a back contusion and a back strain while in service.  The examiner noted that the Veteran's separation examination in 1980 did not show any indication of a lingering back condition.  The examiner indicated that there was no documentation of back complaints or injury until 1996, at which time there was documentation that the Veteran was involved in a motor vehicle accident in 1994 and had back pain since that time.  The examiner noted that an MRI at that time indicated a ruptured disc.  The examiner therefore found that it was less likely than not that the Veteran's current back condition was related to military service and more likely due to the motor vehicle accident in 1994.

In his May 2014 Travel Board hearing, the Veteran testified regarding the injuries to his back in service and his continued back trouble since these injuries.  He further testified that one of his treating physicians told him that his current back problems could be related to his in-service back problems.  In view of the foregoing, the AOJ should obtain a supplemental opinion from the examiner who performed the August 2013 VA examination which addresses the Veteran's testimony regarding the etiology of his low back condition, diagnosed as DDD.  If this examiner is no longer available, the AOJ should obtain an opinion from an appropriate examiner.  

The Board additionally notes that the claim of entitlement to service connection for a left hip disability, as due to the nonservice-connected low back disability, is inextricably intertwined with the claim for entitlement to service connection for a low back disability.  Thus, it is appropriate to defer final appellate review of the left hip issue until the inextricably intertwined claim of entitlement to service connection for a low back disability has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and,
 	with his assistance, identify any outstanding records of 
	pertinent medical treatment from VA or private health 
	care providers for his low back and left hip
	disabilities.  Follow the procedures for obtaining the 
	records set forth by 38 C.F.R. § 3.159(c), to 
	specifically include obtaining outstanding treatment 
	records from the Providence VAMC for the period 
	from 1994 to 2008.  If VA attempts to obtain any 
	outstanding records which are unavailable, the 
	Veteran should be notified in accordance with 
	38 C.F.R. § 3.159(e).  

2.   After completing the above development, and 
	after any records obtained have been associated with 
	the evidentiary record, return the claims file to the 
	August 2013 VA examiner to obtain an addendum 
	opinion regarding the etiology of the Veteran's 
	currently diagnosed low back disability (DDD).  If the 
	August 2013 VA examiner is not available, the claims 
	file should be reviewed by another examiner.  If, and 
	only if, determined necessary by the VA examiner, the 
	Veteran should be scheduled for another VA 
	examination.  

The examiner should determine whether it is at least as likely as not (50 percent or better probability) that the Veteran's current low back disability, diagnosed as DDD, is etiologically related to the Veteran's active service, to include the documented injuries to the back in service.  

In rendering the required opinion, the examiner should address the following: the July 1979 in-service documentation of a back contusion, the February 1980 in-service documentation of a back muscle strain, the September 1996 post-service notation regarding a motor vehicle accident in 1994, and the March 2009 post-service notation of an injury to the low back after slipping on ice.  The examiner should also note and address the Veteran's May 2014 Travel Board hearing testimony regarding the etiology of his low back condition.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.   After the above development, and any other 
	development 	deemed necessary, has been completed 
	to the extent possible, adjudicate the claims.  If any 
	benefit sought remains denied, furnish the Veteran and 
	his representative a supplemental statement of the case
   and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


